Cooper, Judge.
Appellee, a trucking company, sued appellant, a truck broker, in the magistrate court for recovery on a contract between appellant and appellee to transport perishable produce to a third party. The produce was delivered three days late due to a truck breakdown and the third party refused to pay appellant the haul cost or the brokerage fee. The magistrate court entered a judgment for appellee. After ap*703pellant’s appeal to the state court, the state court entered a judgment for appellee in the amount of $1,668.65 on the grounds that appellant had not submitted sufficient evidence of any damage suffered by appellant. Appellant’s motion for a new trial was denied, with the court directing appellant to pay an additional $250 to appellee as attorney fees. Appellant now seeks our review.
Decided September 4, 1990.
Terry A. Carr, for appellant.
R. Nathan Langford, Jr., for appellee.
OCGA § 5-6-35 (a) (6) provides that an application for appeal shall be made in “[a]ppeals in all actions for damages in which the judgment is $2,500.00 or less.” See City of Brunswick v. Todd, 255 Ga. 448 (339 SE2d 589) (1986). Since the judgment rendered in the instant case totaled $1,918.65, appellant was required to seek this appeal via an application for discretionary appeal pursuant to OCGA § 5-6-35. Appellant having filed a direct appeal instead of following the proper procedure, this appeal is hereby dismissed. Jones Roofing &c. v. Roberts, 179 Ga. App. 169 (1) (345 SE2d 683) (1986).

Appeal dismissed.


Banke, P. J., and Birdsong, J., concur.